Citation Nr: 0026608	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

2.  Entitlement to an initial compensable disability rating 
for tinea pedis.

3.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
May 9, 1997.

5.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) beginning 
May 9, 1997.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1968 to December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant appealed 
the initial 10 percent rating that was assigned to the post-
traumatic stress disorder (PTSD) after service connection was 
granted, as well as the later 70 percent evaluation.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Thus the issues are as set out on 
the title page.

The Board notes that the RO issued a rating decision, in May 
2000, in which the appellant's claim of entitlement to 
service-connection for a cardiac disorder secondary to the 
PTSD disability was denied.  As of August 10, 2000, the 
appellant had neither initiated nor completed the procedural 
steps necessary for an appeal of this issue, although it was 
obliquely addressed in the August 24, 2000 Informal Hearing 
Presentation submitted by the appellant's representative.  
Therefore, the Board has not considered that claim in its 
consideration of the claims on appeal.

In view of the action taken below, the Board finds that the 
issues of increased evaluations for the PTSD are inextricably 
intertwined with the earlier effective date claim and these 
two issues are addressed in the REMAND section which follows 
the ORDER section in the decision below.



FINDINGS OF FACT

1.  In December 1999, prior to the promulgation of a decision 
in the appeal, the RO received written notification from the 
appellant withdrawing his appeal as to the issues of 
entitlement to higher initial evaluations for the back and 
skin disabilities.

2.  All available and relevant evidence necessary for 
disposition of the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
has been obtained by the RO.

3.  The RO assigned an effective date of July 1995 for the 
grant of service connection for PTSD.

4.  On September 30, 1994, the appellant submitted an 
application for benefits to the VA; he claimed entitlement to 
service connection for a nervous condition.

5.  In March 1995, the RO notified the veteran that it had 
denied his claim for compensation, and provided him with his 
appellate rights.

6.  In July 1995, the veteran filed a notice of disagreement 
with the March 1995 notice of denial of compensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to an 
increased initial evaluation for the back and skin 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (1999).

2.  The criteria for assigning an effective date of September 
30, 1994 for the award of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Review of the evidence of record reveals 
that the appellant submitted a VA Form 21-4138, in December 
1999, in which he stated that he concurred with the November 
28, 1999 rating decision concerning the back and skin 
conditions.  The rating decision referred to by the appellant 
assigned a 10 percent evaluation for the lumbosacral strain 
and a noncompensable evaluation for the tinea pedis.  In his 
May 2000 VA Form 9, the appellant referred to his December 
1999 statement.  Therefore, the appellant has withdrawn his 
appeal as to these two issues and, hence, there remain no 
allegations of errors of fact or law as to these two issues 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the increased 
rating claims for the lumbosacral strain and the tinea pedis 
and these two claims are dismissed without prejudice.

II.  Earlier effective date claim.

Given the favorable decision granting an earlier effective 
date for service connection for PTSD, it is evident that the 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) and that the facts of the case have been 
sufficiently developed.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

On September 30, 1994, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
the appellant presented a claim for entitlement to service 
connection for a back disorder, a foot disorder and a nervous 
disorder.  In March 1995, the RO sent a letter to the 
appellant and informed him that it had denied his claim for 
compensation.  On July 12, 1995, the RO received the 
appellant's response to the March 1995 RO letter; in the 
letter the appellant cited the March 1995 RO letter, stated 
that the conditions denied still bothered him, requested an 
examination and referred to his desire for a Statement of the 
Case for appeal purposes.  The Board finds that the July 1995 
written statement of the appellant constitutes a Notice of 
Disagreement (NOD) and that the September 30, 1994 claim for 
service connection was the starting point for the November 
1999 grant of service connection for PTSD.  

Therefore, after resolving any doubt in the appellant's 
favor, the Board finds that the record supports the claim for 
entitlement to an effective date of September 30, 1994, the 
day the RO received the appellant's original application for 
benefits, for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §  3.400.  The Board 
notes that an effective date back to the date of service has 
not been sought, and is unavailable, since it is undisputed 
that the claim was not filed within one year of service.  
38 U.S.C.A. § 5110(b)(1).

It is also noted that this decision is limited to the 
assignment of the award of service connection, and to that 
extent is resolved in the appellant's favor.  The question of 
what evaluation is to be assigned is not addressed in the 
decision herein.


ORDER

The appeal for the claims of entitlement to increased initial 
evaluations for the lumbosacral strain and tinea pedis are 
dismissed.

Entitlement to an effective date of September 30, 1994, but 
not earlier, for service connection for PTSD is granted.


REMAND

As a preliminary matter, the Board finds that the appellant's 
claims regarding the propriety of the initial 10 percent and 
subsequent 70 percent evaluations assigned for his service-
connected PTSD are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  Id.

Since the Board herein has granted an effective date of 
September 30, 1994, for the award of service connection for 
PTSD, this potentially implicates the ratings previously 
assigned.  Since this case involves the initial rating 
assigned to the appellant's PTSD, he is also potentially 
entitled to "staged ratings" per Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has not rated the PTSD for the 
period between September 30, 1994 - the effective date of 
service connection set by this decision - and July 12, 1995 - 
the effective date of service connection set by the RO.  
Moreover, for purposes of due process and to avoid prejudice 
to these REMANDED claims, the appellant is entitled to have 
the RO make these determinations in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the evidence of record contains a copy of an 
award letter from the Social Security Administration (SSA), 
with a copy of the May 1998 administrative law judge (ALJ) 
decision.  The appellant was found to be disabled by SSA 
based on his PTSD and physical disabilities, effective as of 
October 1995.  While some of the associated SSA records are 
currently of record, the List of Exhibits is not; therefore, 
it is unknown exactly what medical records were used by SSA 
in making its determination.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) had cast VA's duty to 
obtain such records in terms of its duty, under 38 U.S.C.A. 
§ 5107(a), to assist claimants who had submitted a well-
grounded claim, see e.g., Martin v. Brown, 4 Vet. App. 136 
(1993), Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, to afford the appellant due process and to 
assist him in the development of his claim, this case is 
REMANDED to the RO for the following action:

1.  The RO should obtain from the SSA all 
records pertinent to the appellant's 
claim for disability benefits, including 
the List of Exhibits associated with the 
May 1998 ALJ decision, as well as any 
medical records relied upon concerning 
that claim not already of record.  If 
records pertaining to such claim and/or 
the medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

2.  The appellant should be requested to 
identify any medical evidence, VA or 
private, pertaining to his PTSD, that has 
not already been obtained or submitted.  
After any necessary releases have been 
signed, the RO should obtain such 
evidence and associate it with the claims 
file.

3.  The RO should readjudicate the 
appellant's claims of entitlement to 
increased evaluations (applying the 
Fenderson case, supra, as appropriate).

4.  If either of the foregoing 
readjudicated claims remain denied or are 
not resolved to the appellant's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until notified by the RO.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



